DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c). 
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 1, 10, and 19: “to allow completion of the card transaction via the ATM”.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13, and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kurian (20180197181) in view of Maxwell (20110057034).
Regarding claim 1, Kurian discloses  
a method for implementing a multi-tier intercommunication module by utilizing one or more processors and one or more memories, the method comprising: storing, on to a memory, a first personal identification number (PIN) and a second PIN different from the first PIN associated with a card transaction
([0024] and [0005]).

receiving a user input onto an automatic teller machine (ATM);
verifying whether the user input matches the first PIN or the second PIN; and authenticating the user, in response to verifying, to allow completion of the card transaction via the ATM
([0021], [0027], and [0042]).

Kurian does not disclose
wherein, when it is verified that the user input matches the second PIN, the method further comprising: 
transmitting a security code to a mobile device carried by the user; and
causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding location information of the user to a security module operated by a local authority.
Maxwell teaches 
wherein, when it is verified that the user input matches the second PIN, the method further comprising: 
transmitting a security code to a mobile device carried by the user
([0073]).

causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding location information of the user to a security module operated by a local authority 
([0105]).
Kurian to include 
wherein, when it is verified that the user input matches the second PIN, the method further comprising: 
transmitting a security code to a mobile device carried by the user; and
causing, upon receiving the security code, an application module running on the mobile device to automatically send a push notification regarding location information of the user to a security module operated by a local authority based on the teaching of Maxwell.  
The motivation being to have a transaction system that transmits a security code to a mobile device and send a push notification regarding location information of the user to a security module operated by a local authority because doing so would provide a system for triggering to identify fraudulent activity based on location information and provide a high level of security with minimal inconvenience to the user.  See paragraph 105.

Regarding claim 2, Maxwell discloses  
maintaining constant communication between the application module and the security module by sending the push notification from the application module to the security module on predetermined time delta intervals
([0073]).
The motivation being to have a transaction system that transmits a security code to a mobile device and send a push notification regarding location information of the user to a security module operated by a local authority because doing so would provide a system for triggering to identify fraudulent activity based on location information and provide a high level of security with minimal inconvenience to the user.  See paragraph 105.

Regarding claim 3, Maxwell discloses  
the push notification includes user's current location data
([0105] and [0106]).
The motivation being to have a transaction system that transmits a security code to a mobile device and send a push notification regarding location information of the user to a security module operated by a local authority because doing so would provide a system for triggering to identify fraudulent 

Regarding claim 4, Kurian discloses  
terminating the communication between the application module and the security module when a notification regarding the user's safety is confirmed by the application module or the security module
([0049]).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 11 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 12 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 2. 


Claims 5-9 and 14-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kurian and Maxwell, as applied to claim 1-4 and 19-20 above, further in view of and Benkreira (20200111099).
Regarding claim 5, Kurian does not disclose 
a method for implementing a multi-tier intercommunication module by utilizing one or more processors and one or more memories, the method comprising: storing, on to a memory, a personal identification number (PIN) associated with a user's account, registration information of a user's multi-factor authentication (MFA) device associated with the user's account, and a set of predefined rules associated with historical data corresponding to the user's normal transactional behaviors; receiving a user input onto an automatic teller machine (ATM) to request an ATM transaction; detecting an anomaly in the requested ATM transaction by analyzing the historical data, applying machine learning algorithm, and comparing the requested ATM transaction with the set of predefined rules; and sending a verification request to the user's registered MFA device upon detection of the anomaly for denying or accepting the requested ATM transaction.
Benkreira teaches 
a method for implementing a multi-tier intercommunication module by utilizing one or more processors and one or more memories, the method comprising: storing, on to a memory, a personal identification number (PIN) associated with a user's account, registration information of a user's multi-factor authentication (MFA) device associated with the user's account, and a set of predefined rules associated with historical data corresponding to the user's normal transactional behaviors;
receiving a user input onto an automatic teller machine (ATM) to request an ATM transaction
([0048]).

detecting an anomaly in the requested ATM transaction by analyzing the historical data, applying machine learning algorithm, and comparing the requested ATM transaction with the set of predefined rules; and 
sending a verification request to the user's registered MFA device upon detection of the anomaly for denying or accepting the requested ATM transaction
([0054] and [0026]).
Kurian to include 
a method for implementing a multi-tier intercommunication module by utilizing one or more processors and one or more memories, the method comprising: storing, on to a memory, a personal identification number (PIN) associated with a user's account, registration information of a user's multi-factor authentication (MFA) device associated with the user's account, and a set of predefined rules associated with historical data corresponding to the user's normal transactional behaviors; receiving a user input onto an automatic teller machine (ATM) to request an ATM transaction; detecting an anomaly in the requested ATM transaction by analyzing the historical data, applying machine learning algorithm, and comparing the requested ATM transaction with the set of predefined rules; and sending a verification request to the user's registered MFA device upon detection of the anomaly for denying or accepting the requested ATM transaction  based on the teaching of Benkreira.  
The motivation being to have a system capable of detecting an anomaly in the requested ATM transaction, applying machine learning algorithm, comparing the requested ATM transaction with the set of predefined rules, and sending a 

Regarding claim 6, Benkreira discloses  
denying the requested ATM transaction, by utilizing the user's registered MFA device, when the user determines that the requested transaction is fraudulent; and cancelling the requested ATM transaction  
([0026] and [0035]-[0036]).
The motivation being to create a transaction system that may communicate a result of the security token validation operation and a result of the computing analysis to the A TM via transaction response messages. In embodiments, the transaction response may cause the ATM to perform one or more operations, as previously discussed, e.g., dispense money with known serial numbers, notify the emergency services system, and communicate information back to the transaction services system.  See paragraph 36.

Regarding claim 7, Benkreira discloses  
locking the user's account for further transactions for a predetermined amount of time
([0028] Typically the financial service provider will block the transaction if the user code does not match the code sent by way of said return signal). 
The motivation being to have a transaction system that transmits a security code to a mobile device and send a push notification regarding location information of the user to a security module operated by a local authority because doing so would provide a system for triggering to identify fraudulent activity based on location information and provide a high level of security with minimal inconvenience to the user.  See paragraph 105.

Regarding claim 8, Benkreira discloses  
accepting the requested ATM transaction, by utilizing the user's registered MFA device, when the user determines that the requested transaction is not fraudulent; and completing the ATM transaction upon verifying authenticity of the PIN 
([0029]).
The motivation being to create a transaction system that may communicate a result of the security token validation operation and a result of the computing 

Regarding claim 9, Benkreira discloses  
the set of predefined business rules include one or more of the following: prior failed PIN attempts, user's usual transaction time period and location, and requested transaction amount exceeding a certain threshold.  
([0105]).
The motivation being to have a transaction system that transmits a security code to a mobile device and send a push notification regarding location information of the user to a security module operated by a local authority because doing so would provide a system for triggering to identify fraudulent activity based on location information and provide a high level of security with minimal inconvenience to the user.  See paragraph 105.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 9. 

Response to Arguments
Applicant's arguments filed 9/7/21 have been fully considered but they are not persuasive. 
rejections are withdrawn.  

In response to applicant's argument that: 
“35 U.S.C. 103… Applicant notes that this is an obviousness rejection under 35 USC 103. Thus, the Kurian cannot anticipate the claimed elements,”
The examiner notes that Applicant noted a few typographical errors that did not affect the understanding of the rejections. These typographical errors have been corrected.

In response to applicant's argument that: 
“claims 7, 9, 16, and 18 cannot be rejected under Kurian in view of Maxwell, since claims 5 and 14 were rejected under Kurian, Maxwell, and Benkreira,”
The examiner notes that Applicant noted a few typographical errors that did not affect the understanding of the rejections. These typographical errors have been corrected.

In response to applicant's argument that: 

the examiner respectfully disagrees.   The applicant is reading the prior art too narrowly to exclude the obvious similarity.  Kurian specifically stated that it is a “duress pins”, not a pin that would prevent the transaction – “The user may be able to input a marker code into the ATM that signals a duress or a caution for that transaction” (emphasis examiner’s).
The applicant’s attention is also respectfully directed Maxwell teaching that clearly teaches: “it may trigger an automated routine within the transaction terminal being used. Such a routine may involve the trigger of an alarm or else an alert signal to the authorities containing details of the fraudulent use, such as time, date, location and details of the card and/or transaction machine being used in a fraudulent manner. Thus the authorities or any other institutions can be alerted without the knowledge of the user” (emphasis examiner’s).  Clearly, for the fraudulent user to not know that a potential issue has been flagged, the transaction is most likely proceeding as normal while the authority is alerted. 

In response to applicant's argument that: 
“the cited references, either alone or in combination, fail to disclose… mobile device to automatically send a push notification regarding location information of the user to a security module operated by a local authority,”
the examiner respectfully disagrees.  Maxwell clearly teaches: “it may trigger an automated routine within the transaction terminal being used. Such a routine may involve the trigger of an alarm or else an alert signal to the authorities containing details of the fraudulent use, such as time, date, location and details of the card and/or transaction machine being used in a fraudulent manner. Thus the authorities or any other institutions can be alerted without the knowledge of the user” (emphasis examiner’s).  

In response to applicant's argument that: 
“Maxwell neither discloses nor suggests that a verification code is being generated to a mobile device carried by the user in response to verifying that the user input matches the second PIN,”
the examiner respectfully disagrees.   The claim language does not disclose any “verification code”.

In response to applicant's argument that: 
“Kurian's duress pins and an application module running on the mobile device to automatically send a push notification regarding location information of the user to a security module operated by a local authority upon successful verification of the duress pin,”
the examiner respectfully disagrees.   Maxell teaches the ability to monitor the user’s position using near field wireless identification technology – “near-field wireless identification means, such as a radio frequency identification (RFID) tag or infra-red receiver 232 for use of a transaction machine such as for example an ATM. In such an embodiment, the ATM comprises an associated near field scanner or reader. The ATM may also comprise indicia 240, indicating to the user a suitable location for positioning of their device for reading by the ATM.”

In response to applicant's argument that: 
“Maxwell completely teaches away from the claimed invention. For example, in paragraph [0105], Maxwell discloses as follows: "[t]hus the authorities or any other institutions can be alerted without the knowledge of the user",”
the examiner respectfully disagrees.  On the contrary, Maxwell is on point in indicating that the system should not raise any suspicion of the fraudulent user (perhaps to protect the customer’s from possible physical harm resulting from alarming the fraudster). 

In response to applicant's argument that: 
“Neither the cited portions, nor any other portions in Benkreira are there disclosure or teaching of "detecting an anomaly in the requested ATM transaction by analyzing the historical data, applying machine learning algorithm, and comparing the requested ATM transaction with the set of predefined rules; and sending a verification request to the user's registered MFA device upon detection of the anomaly for denying or accepting the requested ATM transaction",”
the examiner respectfully disagrees.   The examiner notes that the claims are silent in how the historical data after being processed by the algorithm is used to detect fraud.   The only clear disclosure is that fraud is detected from a “set of predefined rules”.   Under the broadest reasonable interpretation, this predefined rule would include the use of duress codes.  


In response to applicant's argument that: 
“neither the two-factor authentication of paragraph [0026]… provide sufficient specificity,”
the examiner respectfully disagrees.   As noted, the prior art has the MFA elements as part of the verification/authentication payment process.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698